                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CHARLES HAFFERT                                  §

VS.                                              §           CIVIL ACTION NO. 9:18cv33

O.T. HESTER, ET AL.                              §

                           ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Charles Haffert, proceeding pro se, filed the above-styled civil rights lawsuit against O.T.
Hester, Sergeant Simon and Mrs. Wade. The court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to applicable orders of this

court. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending that this case be dismissed for failure to state a claim upon which

relief may be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.

            So ORDERED and SIGNED May 10, 2019.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge
